602 F.2d 652
25 Fair Empl.Prac.Cas.  232,21 Empl. Prac. Dec. P 30,357Ruth BLEDSOE, on behalf of herself and all persons similarlysituated, Appellant,v.PILOT LIFE INSURANCE CO., INC., Appellee.
No. 78-1797.
United States Court of Appeals,Fourth Circuit.
Argued June 7, 1979.Decided July 20, 1979.

Jonathan R. Harkavy, Greensboro, N. C.  (Smith, Patterson, Follin, Curtis, James & Harkavy, Greensboro, N. C.; James B. McMillan, Jr., Lambeth, McMillan & Weldon, Thomasville, N. C., on brief), for appellant.
Donald B. Harden, Atlanta, Ga.  (Erle Phillips, Benjamin B. Culp, Jr., Fisher & Phillips, Atlanta, Ga.; W. Linville Roach, Vice President, Gen. Counsel, Pilot Life Ins. Co., Inc., Greensboro, N. C., on brief), for appellee.
Before BRYAN, Senior Circuit Judge, PHILLIPS, Circuit Judge, and DUMBAULD, Senior District Judge for the Western District of Pennsylvania, sitting by designation.
PER CURIAM:


1
Summary judgment was granted Pilot Life Insurance Co., appellee, in the sex discrimination suit instituted by Ruth Bledsoe, appellant, pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e Et seq. This appeal followed.


2
Pilot Life terminated Ruth Bledsoe's employment on October 31, 1974, but she failed to file a charge with the Equal Employment Opportunity Commission (EEOC) until November 8, 1976.  Under the requirements of the Act, 42 U.S.C. § 2000e-5(e) (1972), such a charge "shall be filed within one hundred and eighty days after the alleged unlawful employment practice occurred . . . ." Accordingly, EEOC dismissed her claim as not timely lodged, and she commenced her present suit on July 12, 1977, in District Court.


3
In a finished memorandum, the trial judge looked both to the equities and to the law as written, and concluded that Ruth Bledsoe's charge was barred by her delay in submitting it to the EEOC.  Summary judgment on her suit has our approval, founded on the District Judge's opinion.  Ruth Bledsoe v. Pilot Life Ins. Co., 473 F.Supp. 864 (M.D.N.C. 1978).


4
Affirmed.